Citation Nr: 0111266	
Decision Date: 04/18/01    Archive Date: 04/24/01

DOCKET NO.  00-07 121A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from March 1953 to February 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating determination of a Department 
of Veterans Affairs (VA) Regional Office in Waco, Texas.  In 
pertinent part the RO denied entitlement to service 
connection for a left knee disability, and determined new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for a right knee 
disability and bilateral pes planus.  

The veteran and his spouse provided oral testimony before a 
Hearing Officer at the RO in June 2000, a transcript of which 
has been associated with the claims file.  

The case has been forwarded to the Board for appellate 
review.  

The issues of entitlement to service connection for a left 
knee disability, whether new and material evidence has been 
submitted a reopen a claim of entitlement to service 
connection for a right knee disability, and service 
connection for bilateral pes planus are addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for 
bilateral pes planus when it issued a final, unappealed 
rating decision in August 1956.

2.  The evidence submitted since the August 1956 rating is 
neither cumulative or redundant; bears directly and 
substantially upon the issue at hand, and by itself or in 
connection with evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the claim.  


CONCLUSION OF LAW

Evidence received since the final August 1956 decision 
wherein the RO denied entitlement to service connection for 
bilateral pes planus is new and material, and the veteran's 
claim for that benefit is reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).




A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

The United States Court of Appeals for Veteran Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally denied 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justice v. Principi, 3 Vet. App. 510, 513 
(1992).

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits. The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996).  

A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must so find.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); Fulkerson v. West, 12 
Vet. App. 268 (1999).  "Moreover, once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end."  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1132, 1137 
(West 1991); 38 C.F.R. § 3.304).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 322-23 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In a previous case the Court emphasized that VA's burden of 
proof for rebutting the presumption of soundness is not 
merely evidence that is "cogent and compelling," i.e., a 
sufficient showing; rather, it is evidence that is clear and 
unmistakable.  In its decision, the Court noted that "the 
word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2000).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent or more within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 C.F.R. §§ 3.307, 3.309 (2000).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the veteran.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475. § 4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).


Factual Background 

The evidence which was of record prior to the August 1956 
rating decision wherein the RO denied entitlement to service 
connection for bilateral pes planus is reported in pertinent 
part below:  

The veteran's service medical records show that on the 
examination for entrance into service, in November 1952, he 
was noted to have pes planus, second degree, occasionally 
symptomatic but not disabling.  He was assigned a physical 
profile of "2" for his lower extremities.  See McIntosh v. 
Brown, 4 Vet. App. 553, 555 (1993) (citations omitted) (Under 
the categories of PULHES, the "L" stands for "lower 
extremities" including the feet and legs).  A profile 
containing one or more numerical designators "2" signifies 
that the individual has one or more medical conditions or 
physical defects which require certain restrictions in 
assignment within which the individual is physically capable 
of performing military duty.  See AR 40- 501, Chapter 7, 
Physical Profiling, Para. 7-3 c (3).)

The service medical records show that the veteran was seen on 
several occasions with complaints of painful arches and feet.  
He was seen in May 1954 with complaints of painful feet.  The 
diagnosis was fourth degree, pes planus.  He was recommended 
for orthopedic consultation.  In November and December 1954 
he complained of painful feet.  The impression was foot 
strain.  

The veteran was accorded a VA examination in March 1956.  At 
that time he not report any complaints regarding his feet.  

Evidence associated with the claims file subsequent to the 
August 1956 rating decision wherein the RO denied entitlement 
to service connection for bilateral pes planus is reported in 
pertinent part below.  

Associated with the claims file is a service medical record 
dated in April 1954 that shows the veteran was seen with 
complaints of arch pain.  It was noted that he had postural 
pronation with good motion.  He was placed on a bilateral L2 
permanent profile.  The diagnosis was bilateral flat feet.  

Associated with the claims file are VA outpatient treatment 
records dated from April 1997 to December 1998 referable to 
unrelated disorders.  

Associated with the claims file are private medical records 
dated from September to October 1998.  The veteran was seen 
in September with complaints of bilateral heel and ankle 
pain.  On examination severe pain was noted on palpation of 
the plantar of the left heel.  Limited range of motion was 
reported for both ankle joints.  The diagnoses were inferior 
calcaneal exostosis heel spur, contracted plantar fascia, 
both feet, and degenerative joint disease, both feet.  In 
October 1998 he was seen for follow-up visits for his 
bilateral heel pain.  

Associated with the claims file are VA treatment records 
dated from January to April 1999.  In January 1999 the 
veteran was seen with complaints of painful swelling in both 
feet.  

In February 1999 the veteran was seen with complaints of pain 
in both feet with ambulation or standing.  A physical 
examination revealed no obvious abnormalities.  The 
impression was hypertension.  The impression was rule out 
gouty arthritis versus rheumatoid arthritis.  

In March 1999 the veteran underwent psychological evaluation.  
He was also treated for other illnesses that are not 
currently at issue in March 1999.  

A March 1999 VA orthopedic examination of the veteran shows 
that he complained of painful heels.  On examination, pes 
planus foot type was noted with +3 midstance pronation.  Mild 
hallux valgus deformity was reported, both great toes.  There 
was also bunion joint deformity, both first MP joints.  Upon 
palpation at the mid plantar aspect left heel, there was no 
acute pain or discomfort.  There was no evidence of swelling, 
redness, or increased temperature.  There was evidence of 
demarcated scaliness, soles on both feet consistent with a 
tinea pedis infection.  The joints of the feet were not 
painful with range of motion nor upon palpation.  The 
diagnoses were resolving heel spur syndrome, left heel; pes 
planus foot type with foot strain; and tinea pedis infection, 
chronic, occasionally symptomatic.  X-rays of the feet 
appeared to be within normal limits.  

In April 1999 a bone imaging of the whole body was conducted 
at a VA medical facility.  The impressions were two foci of 
non-contiguous but linearly located increased uptake in right 
anterolateral ribs and mildly increased uptake in lower 
cervical spine, first right metatarsal phalangeal joint and 
left great toe most likely due to degenerative arthritis.  

In a statement dated in January 2000 the veteran's spouse 
stated that he was not a well man.  She stated that he had 
hypertension, severe allergies, bad knees, and feet, some 
hearing loss, and lapse in memory.  

The veteran, accompanied by his wife, was accorded a personal 
hearing before a hearing officer at the RO in June 2000.  He 
testified that prior to his enlistment into the service he 
did not know he had flat feet.  Shortly after enlistment he 
experienced pain on marching.  

The veteran was issued arch supports and a band-aid around 
his knee to alleviate the pain and pain medication.  He was 
placed on C profile, which prohibited standing and long 
marches.  He experienced knee pain while marching and 
reported to the dispensary. 

Analysis

The Board initially notes that the duty to assist has been 
satisfied in this instance.  The RO has made reasonable 
efforts to obtain evidence necessary to substantiate the 
veteran's claim, including any relevant records adequately 
identified by the veteran as well as authorized by him to be 
obtained.  VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. § 5103A(b)); 
see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist the appellant as mandated by 
the VCAA of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5103A)).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the Statement of the Case was 
issued to the veteran.

Congress recently passed the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), modifying the adjudication of all 
pending claims.  As set forth above, the new law revises the 
former 38 U.S.C.A. § 5107(a) to eliminate the requirement 
that a claimant come forward first with evidence to well 
ground a claim before the Secretary is obligated to assist 
the claimant in developing the facts pertinent to the claim.  
It also specifically enumerates the requirements of the duty 
to assist.

There is nothing in the new duty to assist law which obviates 
the need for a claimant to submit new and material evidence 
to reopen a claim.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law without it first being considered by the RO.  

As set forth above, VA has already met all obligations to the 
veteran under this new law.  Moreover, the veteran and his 
representative have been afforded the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and have done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its action and that a remand for 
adjudication of his claim under the new duty to assist law by 
the RO would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App.  384, 392-94 
(1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The veteran seeks to reopen his claim of service connection 
for bilateral pes planus, which the RO finally denied in 
August 1956.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally denied on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Under Evans, evidence is new if not previously of record, but 
also not merely cumulative of evidence of record.

As was stated above, the RO denied entitlement to service 
connection for bilateral pes planus in August 1956, and this 
decision was not appealed and became final.  Therefore, the 
Board shall considered whether new and material evidence has 
been submitted since the August 1956 rating determination.

The evidence at the time of the RO's August 1956 decision 
showed the veteran's bilateral pes planus was reported at 
induction.  The RO determined that there was no evidence of 
permanent aggravation of the preexisting disability shown 
during active service. 

The evidence added to the record since the August 1956 
decision includes a service medical record entry, VA 
examination report, VA outpatient treatment records, private 
medical records, and a transcript of hearing testimony.  

In general, the medical records referred to above, submitted 
since the last final disallowance, were not previously in the 
record.  Since there is no other such evidence in the record, 
this evidence is neither duplicative nor cumulative, and 
therefore constitutes new evidence.

The Board also concludes that some of this evidence bears 
directly and substantially upon the specific issue being 
considered in this case because it provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's current foot disabilities.  See Hodge, supra.  Such 
evidence is significant and must be considered in order to 
fairly decide the merits of the claims.  The veteran has been 
diagnosed with a foot spur, and has been found to have 
degenerative arthritis of the feet.  The Board therefore 
finds that new and material evidence has been received since 
the final determinations, and the veteran's claim is 
therefore reopened.




ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral pes planus, the appeal is granted to this extent 
only.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As discussed earlier, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The service medical records show that the veteran was seen 
with complaints of a painful left knee.  The diagnosis was 
myofibrositis, periarticular knees.  Post service medical 
records show current diagnoses of left knee disabilities. 

An examination could serve to determine whether the veteran's 
current left knee disability is related to his period of 
active service. 

Also, as the Board determined earlier, new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for bilateral pes planus.  Examination 
is also required to ascertain whether such disorder was 
aggravated by service.  Additionally, since the veteran has 
related that a medical professional linked a right knee 
disability to pes planus, a medical examination is necessary 
to ascertain whether such relationship does exist, not to 
mention association with the claims file of documentation 
from the cited private medical professional.  


The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a right knee disability is therefore 
inextricably intertwined with the issue of service connection 
for bilateral pes planus.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify the names and 
addresses, and approximates dates of 
treatment for all medical care providers, 
VA and non-VA, particularly the private 
medical professional who related a right 
knee disability to use of heel wedges 
provided for flat feet, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his 
knees and bilateral pes planus. 

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment records from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records. 

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.





2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claims.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).

3.  The RO should arrange for a VA special 
orthopedic examination of the veteran by 
an orthopedic surgeon or other available 
appropriate specialist, including on a fee 
basis if necessary, for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any knee 
disorders which may be present, and 
whether bilateral pes planus was 
aggravated by service.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.  

The examiner must respond to the 
following inquiries:

(a) Was the veteran's bilateral pes 
planus aggravated by his period of active 
service?

(b) Does the veteran have a disorder(s) 
of the left knee, and if so, is it at 
least as likely as not that such disorder 
originated in active service, or if pre-
existing service was aggravated thereby?

(c) Does the veteran have a right knee 
disorder(s), and if so, is such disorder 
related to a disability of service 
origin?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO must also review the claims file 
to ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for a left knee 
disability, and whether new and material 
evidence has been submitted to reopen a 
claim of entitlement to service connection 
for a right knee disability to include 
application of 38 C.F.R. § 3.310(a) 
(2000); and service connection for 
bilateral pes planus on a de novo basis.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he notified by the 
RO; however, the veteran is hereby notified that failure to 
report for scheduled VA examinations without good cause shown 
may adversely affect the outcome of his claims.  38 C.F.R. § 
3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



